Mr. Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Automobiles and garages, § 4*—when evidence of actual value of automobile to be taken in exchange admissible. In an action for defendant’s breach of a contract to sell plaintiff an automobile, where defendant had agreed to allow plaintiff a certain sum for his car which was to be traded in, and plaintiff’s car had been delivered to defendant and sold by it, refusal of court to admit in evidence testimony offered by the defendant to show the actual value of the car taken in exchange, held reversible error. 2. Evidence, § 63*—value. The amount agreed upon as the trading value of property may be prima facie evidence of its true value, but is not conclusive.